N. J. Kaufman, J.
(concurring in result). I concur in the result, but I found my decision on a legal basis different from that utilized by my brothers. I believe that their application of subdivision 5 of the People v Anderson guidelines was inappropriate.1 The test applied to this case was guideline number 5 of the Anderson pretrial identification rules:
"on appeal, if the court finds that the evidence was erroneously admitted under the above standards, the court must reverse the conviction and order a new trial unless it is able to declare beyond a reasonable doubt that the in-court identification did not affect the verdict.”2
This is essentially a "harmless error” standard. By applying this test, my brothers are, perforce, assuming that error existed, that the on-the-scene identification of defendant by a witness was illegal.
The legality of on-the-scene identifications has never been clearly decided in this jurisdiction. The one Michigan case most nearly in point, People v Cartwright, 26 Mich App 687; 182 NW2d 811 *700(1970), followed the U. S. Supreme Court decision in Stovall v Denno, 388 US 293; 87 S Ct 1967; 18 L Ed 2d 1199 (1967). Stovall held that although face-to-face confrontations, as opposed to lineups, are to be discouraged, they are not per se unconstitutional. According to Stovall, the confrontation is legal so long as it is not "so unnecessarily suggestive and conducive to irreparable mistaken identification”. Id. at 302; 87 S Ct at 1972; 18 L Ed 2d at 1206. Cartwright, however, involved a witness who saw the defendant but was not asked to identify him at the scene. People v Anderson, supra, does not really apply to the instant case except for its examination of on-the-scene confrontations, in dicta, only as they relate to the accused’s right to counsel, not to the suggestiveness of the procedure or to its due process implications. In that context, Anderson cites the leading case, Russell v United States, 133 US App DC 77, 408 F2d 1280 (1969), as stating a justification for the absence of counsel at an identification procedure.3 Russell has recently come under critical attack by some who feel that such confrontations are inherently suggestive. See, e.g. Grano, Do Any Constitutional Safeguards Remain Against the Danger of Convicting the Innocent, 72 Mich L Rev 717, 733-738 (1974), Note, Pretrial Right to Counsel, 26 Stanford L Rev 399, 412-413 (1974).
We do not, however, need to reach the issue of the suggestiveness of the on-the-scene identification. Even if evidence of that identification were quashed, it appears from the record that the in-court identification would have been admissible as being independent of and untainted by the out-of-court identification, People v Hallaway, 389 Mich 265; 205 NW2d 451 (1973).

 People v Anderson, 389 Mich 155; 205 NW2d 461 (1973).


 Id. at 169; 205 NW2d at 467.


 Id. at 187, Fn. 23; 205 NW2d at 476 Fn. 24.